Title: John Adams to Joshua Johnson, 4 December 1797
From: Adams, John
To: Johnson, Joshua


        
          Dear Sir
          Philadelphia Decr: 4th 1797—
        
        A Letter from my Nephew, Mr: William Cranch of the City of Washington, informing me of your arrival, gives me an opportunity of congratulating you and Mrs: Johnson and the young Ladies, on your good fortune in seeing your Native Country, after so long an Absence and so tedious a Voyage— I have at the same time to thank you for an amiable daughter, and to congratulate you, on the acquisition of another worthy Son— May the young Couple enjoy every felicity under the blessing of Heaven, be a Comfort to us all, and ornaments to their Country—
        I recollect with pleasure the agreeable Hours I used to pass with you in France, and in England, and should be very happy to see you all in Philadelphia.—
        I am with Esteem and Affection / Your most obedient.
        
          John Adams
        
      